Shaw, C. J.
The St. of 1852, c. 322, § 12, which governs this case, requires that “ whenever a default shall be had upon any recognizance required under this act, scire facias shall be issued returnable at the next term.” It was held in Commonwealth v. Thompson, 2 Gray, 82, that the special remedy prescribed by the act must be followed in all suits on recognizances under the act, and that an action of contract on such a recognizance, returnable at a subsequent term, could not therefore be maintained. For the same reason scire facias must be brought at the first term after the default. Commonwealth v. Brown, 7 Gray, 319. The provision of the St. of 1855, c. 215, § 36, altering this law, is limited to suits on recognizances under that act, and does not affect this case.

Judgment for the defendant.